Citation Nr: 0602010	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  95-37 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder.

2.	Entitlement to service connection for a low back 
disorder.

3.	Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied the veteran's claims of 
entitlement to service connection for the above disorders.  

The Board notes that the veteran and his representative, in 
many of their statements, have indicated that they believe 
that the veteran also has PTSD.  As the issue of entitlement 
to service connection for PTSD has yet to be adjudicated, it 
is referred to the RO for appropriate action.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic back disability was not exhibited in service 
and is not otherwise related to the veteran's period of 
active duty.  

2.  The veteran had service only in the deep waters 
surrounding Vietnam, not Vietnam itself; diabetes mellitus 
was not exhibited in service or for many years thereafter and 
is not otherwise related to the veteran's period of active 
duty.  


CONCLUSION OF LAW

1.  A low back disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
September 2002.  This letter provided notice of elements (1), 
(2), and (3).  In addition, by virtue of the rating decision 
on appeal, the statements of the case (SOC), and the 
supplemental SOCs (SSOC), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
a September 2003 SOC.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Finally, with respect to element (4), it is unclear whether 
the September 2002 letter explicitly asked the veteran to 
provide "any evidence in his possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter, the Board finds that he has been notified 
of the need to provide such evidence, for the following 
reasons.  The September 2002 letter informed the veteran that 
if he wished, he could submit relevant information, and 
included the necessary authorization forms if he wanted VA to 
obtain the additional evidence.  He was asked to let VA know 
if "there is any other evidence or information that you 
think will support your claim".  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  There is no allegation from the veteran that he 
has any other evidence in his possession that is needed for a 
full and fair adjudication of this claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  Although the notice 
provided to the veteran in September 2002 was not given prior 
to the first adjudications of these claims, the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated in the October 2004 
SSOC.  Any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  Private and VA 
outpatient records and VA examination reports have been 
obtained, and there is no contention that additional relevant 
records have not been obtained, as to the issues of 
entitlement to a low back disorder and diabetes.  The veteran 
has not indicated that he has any additional evidence to 
submit.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA as to 
the issues of entitlement to service connection for a low 
back disorder and diabetes.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

The veteran's service medical records, including the report 
of a May 1967 seperation examination, are negative for 
complaints of, or treatment for, any low back disorder, or 
diabetes.  Service personnel records indicate that the 
veteran received the Vietnam Service Medal for service during 
the period December 1965 to June 1966, on the U.S.S. 
Enterprise

A January 1977 report of private treatment indicated that the 
veteran was in a car accident, with no resulting injury 
except a back strain.

The report of an August 1978 VA examination indicates that 
the veteran was diagnosed with a low back strain.  Since this 
time, VA treatment records show occasional complaints of 
problems with the veteran's low back.

The veteran testified at a hearings at the RO in March 1979 
and November 1995, that he injured his back in service, 
lifting bombs.  He indicated that he was seen in sick bay for 
this, and was hospitalized for several days, receiving 
whirlpool treatments.  The veteran reported that he has 
continued to have problems with his back since service.

A letter from a private physician dated August 1982 indicates 
that he has seen the veteran on three occasions, starting in 
December 1980, for acute onset of low back distress 
associated with lifting.  The examiner indicated that he had 
no opinion as to whether these problems were related to an 
injury the veteran reported to his back in service.

VA X-rays of the veteran's spine taken in May 1992 found that 
the veteran's lumbar spine was within normal limits.  
Examination at that time noted the veteran to have a left 
neck strain and shoulder pain, but no lumbosacral diagnosis 
was noted.

During the course of an August 1999 psychiatric examination, 
the veteran again reported problems with his mid to lower 
back since service, due to lifting heavy bombs.  The 
veteran's back was not examined during this examination, but 
the veteran was diagnosed at that time with lower lumbo-
sacral back strain, acute and chronic from lifting heavy bomb 
casings.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2000, that his back injury was 
related to lifting bombs in service.  He reported that he was 
lifting bombs with another person, who dropped his half of 
the bomb, causing the veteran to take the full weight of the 
bomb and injure his back.  He indicated that he was carried 
to sick bay where he spent four or five days, and was then 
given light duty.  He reported that he never recovered from 
that incident.

Private medical records dated July 2000 are the earliest 
records available showing that the veteran was diagnosed with 
diabetes.  The veteran was noted to be on medication for 
control of his diabetes.

A private physician, in a letter dated July 2003, indicates 
that, as to the veteran's diabetes, it was difficult to 
ascertain what it may be attributable to, as the normal 
population also had an increased risk of these diseases, 
especially if not adhering to a proper diet, with a history 
of alcohol use and tobacco use, and no history of routine 
exercise.

The Law and Analysis

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 2002); 38 C.F.R. § 3.303(a), 3.306(a) (2005).  

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and diabetes mellitus becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, it shall be presumed to have been incurred in 
service, even though there is no evidence of it during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. § § 3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); see also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When a disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The regulations stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2005).  
Furthermore, in August 1996, the Secretary of Veterans 
Affairs determined that presumptive service connection is not 
warranted for conditions for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442 (August 8, 
1996).

However, notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 
(2005).

VA's General Counsel (GC) has addressed the question of what 
constitutes "service in Vietnam".  In VAOPGCPREC 27-97, (July 
1997), GC addressed the question whether service on a naval 
vessel in the waters off the shore of Vietnam constitutes 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A).  That statute defines the term 
"Vietnam Era," as, "The period beginning on February 28, 
1961, and ending on May 7, 1975, in the case of a veteran who 
served in the Republic of Vietnam during that period."  In 
discussing the meaning and legislative history of the phrase 
"served in the Republic of Vietnam," GC noted the existence 
of similar language in 38 C.F.R. § 3.307(a)(6)(iii). Id. at 
2.  The GC stated that this provision, "which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic, requires that an individual actually have been 
present within the boundaries of the Republic to be 
considered to have served there, through inclusion of the 
requirement for duty or visitation in the Republic." Id. at 
3.  The GC held that service on a deep-water naval vessel (an 
aircraft carrier) in waters off the shore of the Republic of 
Vietnam does not, itself, constitute service in the Republic 
of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  Id.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a low back 
disorder.  In this regard, the Board notes that although the 
veteran has continuously maintained that he injured his back 
in service, and was confined to sick bay for several days in 
service due to his back injury, the veteran's service medical 
records, to include his seperation examination report, are 
completely negative for any complaints of, or treatment for, 
any back disorder in service.  Furthermore, the earliest 
evidence of record indicating that the veteran had any back 
disability is a January 1977 report of private outpatient 
treatment, which indicates that the veteran incurred a back 
strain from a car accident.

The Board does recognize the report of an August 1999 
psychiatric examination which diagnosed the veteran with a 
lumbosacral strain from lifting heavy bomb casings; however, 
the examiner at that time did not examine the veteran's back, 
and clearly made his diagnosis on the basis of the veteran's 
reported history, not an examination of the veteran or review 
of the claims file.  Medical opinions have no probative value 
when they are based on an inaccurate factual predicate, such 
as the veteran's self- reported and inaccurate history.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548 (1993)  

Thus, with no competent evidence that the veteran injured his 
back in service, with no evidence that the veteran was 
diagnosed with any back disability any earlier than 1977, ten 
years after his separation from service, and with the 
competent evidence submitted suggesting that the veteran's 
back disability was due to a car accident subsequent to 
service, the Board finds that the preponderance of the 
evidence is against a grant of service connection for a low 
back disorder.

Again taking into account all relevant evidence, the Board 
finds that service connection is not warranted for diabetes.  
The evidence of record clearly indicates that the veteran 
does have diabetes, and did receive the Vietnam Service Medal 
for his service on the U.S.S. Enterprise, whole in the waters 
off the coast of Vietnam.  However, the evidence of record 
does not show that the veteran had the requisite service in 
Vietnam to receive a presumption for service connection for 
diabetes.  In this regard, the veteran's personnel records 
show only service on a deep-water naval vessel, and no 
assignment in Vietnam.  As the veteran's service involved no 
duty or visitation in Vietnam, and only service in deep 
waters off the shore of Vietnam, the Board finds that the 
veteran is not entitled to a presumption of service 
connection for his diabetes, based on service in Vietnam.

However, this does not preclude the veteran from establishing 
service connection on a direct basis for his diabetes.  In 
this regard however, the evidence of record does not show 
that the veteran was treated for diabetes in service.  There 
is furthermore no evidence of record to indicate that the 
veteran was diagnosed with diabetes any earlier than July 
2000, over 33 years after the veteran's seperation from 
service.  With no evidence having been presented to indicate 
that the veteran is entitled to a presumption of service 
connection for diabetes, and with no evidence having been 
presented to indicate that the veteran had diabetes in 
service or for more than 33 years after service, the Board 
finds that the preponderance of the evidence submitted 
indicates that the veteran's diabetes is not related to 
service.

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for a low back 
disability and diabetes mellitus because there is no evidence 
of pertinent disability in service or for several years 
following service.  Thus, while there are current diagnoses 
of pertinent disability, there is no true indication that it 
is associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of abnormal 
findings in service, the negative examination performed at 
separation from service, and the first suggestion of 
pertinent disability many years after active duty, relating a 
low back disorder or diabetes mellitus to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).
ORDER


Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

The record reflects that the veteran is currently in receipt 
of SSI benefits for "PTSD".  However, there are no Social 
Security Administration records of file.  Furthermore, an 
August 2005 medical report by J. Mangold, Ph.D. challenges 
nearly every finding and conclusion from the July 2004 report 
of examination for VA purposes.  The Board finds that a 
further examination to reconcile these contradictory reports 
is necessary.

Accordingly, this claim is remanded for the following 
development:

1.  Request from the Social Security 
Administration all records related to the 
veteran's claim for benefits, including 
all medical records and copies of all 
decisions or adjudications.

2.  After the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to clarify the nature and 
etiology of the claimed psychiatric 
disorders.  Send the claims folders to 
the examiner for review.  Ask the 
examiner to review all the evidence in 
the veteran's claims files (to include 
the service medical records, the December 
1967-March 1968 VA hospital report, the 
August 1978 VA examination report, report 
of May 1990 Bedford VA hospitalization, 
medical reports by Drs. Gifford and 
Franeck, the report of the July 2004 
examination for VA purposes, and a 
recently submitted private opinion dated 
August 2005), and express an opinion, for 
each diagnosed psychiatric disorder, as 
to whether there is a 50 percent 
probability or greater that that disorder 
is causally related to service.  The 
examiner should be asked to provide a 
complete rationale for all of his or her 
opinions and conclusions, to include 
specific references to records considered 
pertinent to this particular matter, in 
the examination report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2005).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


